UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA
SAN JOSE DIVISION &, z
THE UNITED STATES OF AMERICA, 4
VS "be Sn, 10 Ug
CLARENCE PETER CHAN * ei Ob te

INDICT GR 1 9 0052 BLE

COUNT 1: 18 U.S.C. § 922(g)(1) — Felon in Possession of a Firearm and

Ammunition

 

 

COUNT 2: 26 U.S.C. § 5861(d) — Possession of an Unregistered Firearm

COUNT 3: 18 U.S.C. § 922(k) — Possession of a Firearm With Obliterated Serial

Number

COUNT 4:18 U.S.C. § 931 — Possession of Body Armor by a Violent Felon

A true bill. —\—

 

 

 

\S Foreperson
Filed in open court this (O day of _OC+ebe_ AD. 201.1
Unit oc Ba aes trate Judg.
Hite: ave, agis rat i Ces sik ay

 

Bail. $ VO OPC
10
11
12
13
14
15
16
i,
18
19
20
21
22
23
24
25
26
27
28

DAVID L. ANDERSON (CABN 149604)
United States Attorney be

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
SAN JOSE DIVISION

UNITED STATES OF AMERICA, CR. 19 0 0 5 2 1 6 LiF :

Plaintiff, VIOLATIONS: 18 U.S.C. § 922(g)(1) — Felon in
a § 5861(d) — Possession of an Unregistered Firearm;
18 U.S.C. § 922(k) — Possession of a Firearm with
Obliterated Serial Number; 18 U.S.C. § 931(a) —
Possession of Body Armor by a Violent Felon;

18 U.S.C. § 924(d), 26 U.S.C. § 5872, and 28 U.S.C.
§ 2461(c) — Forfeiture Allegation

CLARENCE PETER CHAN,

Defendant.

ee ee Ne Ne Ne Ne Se

 

 

 

INDICTMENT
The Grand Jury charges:
COUNT ONE: (18 U.S.C. § 922(g)(1) — Felon in Possession of a Firearm and Ammunition)
On or about May 29, 2018, in the Northern District of California, the defendant,
CLARENCE PETER CHAN,

knowing he had previously been convicted of a crime punishable by imprisonment for a term exceeding
one year, knowingly possessed firearms and ammunition, namely:

a. One Ruger, Security-Six, .357 magnum revolver with an obliterated serial number;

b. One Kimber, Pro BP Ten II, .45 caliber pistol bearing serial number KPA16828;

c. One Glock, 19, 9mm pistol bearing serial number ZX Y 168;

INDICTMENT

Possession of a Firearm and Ammunition; 26 U.S6.4 Fe

 
oO Co SN DO NN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

d. One Glock, 43, 9mm pistol bearing serial number BBZD686;
e. One Glock, 17, 9mm pistol bearing serial number KC360;
f. One Olympic Arms, M.F.R., .223/5.56 caliber pistol bearing serial number 96H1436;
g. One Colt, Sporter, .223 caliber rifle bearing serial number SL003030;
h. One PWA, Commando, 5.56 caliber rifle bearing serial number 35874;
i. One Lawson, Model 650, .380 Winchester bolt action-rifle bearing serial number
A6493178;
j. One Aero Precision, X15, multi-caliber rifle bearing serial number AR46517;
k. One Aero Precision, X15, multi-caliber rifle bearing serial number AR46501;
l. 2,000 rounds of Blazer 9mm ammunition;
m. 1,200 rounds of Norinco 7.62 ammunition;
n. 980 rounds of PMC .223 caliber ammunition;
o. 250 rounds of Remington .45 caliber ammunition;
p. 100 rounds of Federal 9mm ammunition;
q. 100 rounds of Winchester 9mm ammunition;
r. 100 rounds of Winchester .45 caliber ammunition; and
s. 100 rounds of G2 Research 9mm ammunition,
and the firearms and ammunition were in and affecting interstate and foreign commerce, all in violation

of Title 18, United States Code, Section 922(g)(1).

COUNT TWO: (26 U.S.C. § 5861(d) — Possession of an Unregistered Firearm)

On or about May 29, 2018, in the Northern District of California, the defendant,
CLARENCE PETER CHAN,

knowingly possessed a machinegun as defined in Title 26, United States Code, Section 5845(b), namely,
one HK MP3 frame and trigger assembly, not registered to him in the National Firearms Registration
and Transfer Record, all in violation of Title 26, United States Code, Sections 5841 and 5861(d).
i
i
Hf

INDICTMENT 2

 
ue

oO Oo NN DBD AH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

COUNT THREE: = (18 U.S.C. § 922(k) — Possession of a Firearm with Obliterated Serial Number)
On or about May 29, 2018, in the Northern District of California, the defendant,
CLARENCE PETER CHAN,
knowingly possessed a firearm, namely, one Ruger, Security-Six, .357 magnum revolver from which the
manufacturer’s serial number had been removed, altered, and obliterated, and which was in and
affecting interstate and foreign commerce, all in violation of Title 18, United States Code, Section
922(k).
COUNT FOUR: (18 U.S.C. § 931(a) — Possession of Body Armor by a Violent Felon)
On or about May 29, 2018, in the Northern District of California, the defendant,
CLARENCE PETER CHAN,
knowing he had previously been convicted of a crime of violence punishable by imprisonment for a term
exceeding one year, knowingly possessed body armor, namely, six AR500 Armor body armor plates
with one plate carrier, and the body armor was in and affecting interstate commerce, all in violation of
Title 18, United States Code, Section 931 (a).
FORFEITURE ALLEGATION: (18 U.S.C. § 924(d), 26 U.S.C. § 5872, and 28 U.S.C. § 2461(c))

 

1, The allegations contained in Counts One through Four of this Indictment are re-alleged
and incorporated by reference for the purpose of alleging forfeiture pursuant to Title 18, United States

Code, Section 924(d), Title 26, United States Code, Section 5872, and Title 28, United States Code,

Section 2461(c).
2. Upon conviction of an offense alleged in Counts One and Three of this Indictment, the
defendant,

CLARENCE PETER CHAN,
shall forfeit to the United States, pursuant to Title 18, United States Code, Section 924(d) and Title 28,
United States Code, Section 2461(c), any firearm and ammunition involved or used in any knowing
commission of the offense or intended to be used in the offense, including, but not limited to, the
following property:
a. One Ruger, Security-Six, .357 magnum revolver with an obliterated serial number;

b. One Kimber, Pro BP Ten II, .45 caliber pistol bearing serial number KPA16828;

INDICTMENT 3

 
-

oO co “JT DW Wr

10
11
12
13
14
15
16
17
18
19
20
2]
22
23
24
25
26
27
28

 

 

c. One Glock, 19, 9mm pistol bearing serial number ZX Y168;
d. One Glock, 43, 9mm pistol bearing serial number BBZD686;
e. One Glock, 17, 9mm pistol bearing serial number KC360;
f. One Olympic Arms, M.F.R., .223/5.56 caliber pistol bearing serial number 96H1436;
g. One Colt, Sporter, .223 caliber rifle bearing serial number SL003030;
h. One PWA, Commando, 5.56 caliber rifle bearing serial number 35874;
i. One Lawson, Model 650, .380 Winchester bolt action-rifle bearing serial number
A6493178;
j. One Aero Precision, X15, multi-caliber rifle bearing serial number AR46517;
k. One Aero Precision, X15, multi-caliber rifle bearing serial number AR46501;
l. 2,000 rounds of Blazer 9mm ammunition;
m. 1,200 rounds of Norinco 7.62 ammunition;
n. 980 rounds of PMC .223 caliber ammunition;
o. 250 rounds of Remington .45 caliber ammunition;
p. 100 rounds of Federal 9mm ammunition;
q. 100 rounds of Winchester 9mm ammunition;
r. 100 rounds of Winchester .45 caliber ammunition; and
s. 100 rounds of G2 Research 9mm ammunition.
3. Upon conviction of the offense alleged in Count Two of this Indictment, the defendant,
CLARENCE PETER CHAN,
shall forfeit to the United States, pursuant to Title 26, United States Code, Section 5872 and Title 28,
United States Code, Section 2461(c), any firearm involved in the commission of the offense, including,

but not limited to, the following property: one HK MP5 frame and trigger assembly.

4. If any of the property described above, as a result of any act or omission of the defendant:
a. cannot be located upon exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third party;
c. has been placed beyond the jurisdiction of the court;
d. has been substantially diminished in value; or

INDICTMENT 4

 
10
1]
12
13
14

15 |

16
17
18
19
20
a1

23
24
25
26
27
28

i has been commingled with other property which cannot be divided without
difficulty,
the United States of America shall be entitled to forfeiture of substitute property pursuant to Title 21,
United States Code, Section 853(p), as incorporated by Title 28, United States Code, Section 2461(c).
All pursuant to Title 18, United States Code, Section 924(d), Title 26, United States Code,
Section 5872, Title 28, United States Code, Section 2461(c), and Federal Rule of Criminal Procedure
a2

DATED: A TRUE BILL.
WA
FO SON
San Jose

DAVID L. ANDERSON
United States Attorney

 

SCOTESRIEON

Assistant United States Attorney

INDICTMENT 3

 

 

 
AO 257 (Rev. 6/78)

DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION - IN U.S. DISTRICT COURT

BM Uo COMPLAINT O INFORMATION INDICTMENT Name of District Court, and/or Judge/Magistrate Location
L] suPERSEDING NORTHERN DISTRICT OF CALIFORNIA

 

 

 

 

 

 

 

—_ OFFENSE CHARGED
SAN JOSE DIVISION

COUNT 1: 18 U.S.C. § 922(g)(1) - Felon in Possession of a LE] Petty -
Firearm and Ammunition; COUNT 2: 26 U.S.C. § 5861(d) - .
Possession of an Unregistered Firearm; COUNT 3: 18 U.S.C. § | Minor DEFENDANT - U.S
922(k) — Possession of a Firearm With Obliterated Serial Misde
Number; COUNT 4: 18 U.S.C. § 931 - P’ i f Bod -
Armor by a Violent Felon enews» U ener D> CLARENCE PETER CHAN

Felony

DISTRICT COURT NUMBER

PENALTY: : 4 |
see attached sheet (} is O f) 0 = 91 & LP

DEFENDANT Ss

PROCEEDING 9 — IS NOTIN CUSTODY

Has not been arrested, pending outcome this proceeding.
1) [|] If not detained give date any prior

summons was served on above charges

 

 

Name of Complaintant Agency, or Person (& Title, if any)

ATF S/A MIKE NUTTALL

person is awaiting trial in another Federal or State Court, 2) C] Is a Fugitive
L give name of court

 

 

3) Is on Bail or Release from ET

NDCA L, E pH _

this person/proceeding is transferred from another district
L per (circle one) FRCrp 20, 21, or 40. Show District

 

 

 

 

 

 

 

 

 

 

 

IS IN CUSTODY OCT 1 auiy
4) On this charge S
U NonFHea aii ONG
this is a reprosecution of RN lava { Agr C UAT
charges previously dismissed 5) [-] On another conviction SAN Jose callers
LI which were dismissed on motion SHOW [_] Federal [_] Sta
Gf DOCKET NO.
6) [[] Awaiting trial on other charges
[MSeATTeRNE [| GereNee If answer to (6) is "Yes", show name of institution
this prosecution relates to a If"Yes"
[_] pending case involving this same Has detainer L] Yes } give dale
defendant MAGISTRATE been filed? No
CASE NO UO mee
5 ; ‘ DATE OF Month/Day/Year
prior proceedings or appearance(s)
before U.S. Magistrate regarding this ARREST
defendant were recorded under — Or... if Arresting Agency & Warrant were not
Name and Office of Person DATE TRANSFERRED Month/Day/Year
Furnishing Information on this form DAVID L. ANDERSON TO U.S. CUSTODY
[x] U.S. Attorney [-] Other U.S. Agency
Name of Assistant U.S. L] This report amends AO 257 previously submitted
Attorney (if assigned) AUSA SCOTT SIMEON

 

ADDITIONAL INFORMATION OR COMMENTS

 

 

PROCESS:
[_] SUMMONS NO PROCESS* [] WARRANT Bail Amount:

lf Summons, complete following:

Cl Arraignment CI Initial Appearance * Where defendant previously apprehended on complaint, no new summons or
warrant needed, since Magistrate has scheduled arraignment

Defendant Address:

Date/Time: Before Judge:

 

Comments:

 

og
COUNT ONE: (18 U.S.C. § 922(g)(1) — Felon in Possession of a Firearm)

Maximum Prison Term: 10 years
Maximum Fine: $250,000

Maximum Supervised Release: 3 years
Special Assessment: $100

Forfeiture

COUNT TWO: (26 U.S.C. § 5861(d) — Possession of Unregistered Firearm)

Maximum Prison Term: 10 years
Maximum Fine: $10,000

Maximum Supervised Release: 3 years
Special Assessment: $100

Forfeiture

 

COUNT THREE; (18 U.S.C. § 922(k) — Possession of a Firearm With
Obliterated Serial Number)

Maximum Prison Term: 5 years |
Maximum Fine: $250,000

Maximum Supervised Release: 3 years
Special Assessment: $100

Forfeiture

COUNT FOUR: (18 U.S.C. § 931 — Possession of Body Armor by a Violent
Felon)

Maximum Prison Term: 3 years

Maximum Fine: $250,000 |
Maximum Supervised Release: 1 year |
Special Assessment: $100 |
Forfeiture

 
